Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the Final Office Action for application number 16/507,496 Anti-Ligature Enclosure for Wall-Mounted Apparatus filed on 7/10/2019.  Claims 1-20 are pending.  Claims 13-20 are withdrawn. This Final Office Action is in response to applicant’s reply dated 7/29/2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The applicant has argued that the amended drawings show a flush mounting to the surface of a wall, however the dotted lines added to Figures 4 and 6 are not within regular drawing notation of USPTO practice and do not have a corresponding reference numeral designated on the drawings or the specification.  Also the dotted lines do not indicate a flush mounting.  It is not clear if the dotted lines are intended as a wall in phantom.  
Therefore, 
“flush-mounted to a surface of the wall” (claim 1)

must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
Claims 1, 7-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 4895326 to Nimpoeno et al.
	With regards to claim 1, the patent to Nimpoeno et al. discloses a device having a mounting box (20) configured to be installed at least partially on a surface of a wall and at least partially within a space behind the surface of the wall, the mounting box comprising a planar frame (31,32,) configured to be fastened to the surface of the wall and a recessed portion extending through the surface of the wall; a mounting plate (130) being a cradle formed to support and securely hold the wall mounting apparatus in an outward-facing position in the mounting box; and a cover plate (16) configured to be securely fastened to at least part of an outer surface of the planar frame of the mounting box with one or more cover plate fasteners, the cover plate extending over and covering the wall-mounted apparatus and the mounting plate, wherein an outer surface of the anti-ligature enclosure is flush-mounted to the surface of the wall.
	With regards to claim 7, Nimpeono et al. wherein the cover plate  further comprises one or more countersunk fastener channels (17) for the one or more cover plate fasteners, such that the one or more cover plate fasteners do not extend beyond an outer surface of the cover plate while the cover plate is secured to the planar frame.
With regards to claim 8, Nimpeono et al teaches wherein the one or more cover plate fasteners comprise a plurality of two-hole screws.
With regards to claim 9, Nimpeono et al teaches wherein the mounting plate comprises a U-shaped cradle (130) having a middle recess between two protrusions, formed to support and securely hold the wall-mounted apparatus in a recess between the protrusions.
With regards to claim 10, Nimpeono et al teaches wherein the mounting plate is fastened to an inner ledge of the recessed portion of the mounting box and is configured to cover an entire cross-sectional area of the recessed portion of the mounting box.
With regards to claim 12, Nimpeono et al teaches wherein the cover plate fasteners are tamper-resistant fasteners.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4895326 to Nimpoeno et al. and in view of United States Patent No. 2160762 to Stenberg.
With regards to claim 4, Nimpoeno et al discloses applicant’s basic inventive concept, all the elements which are shown above with the exception that it does not shown wherein the cover plate, while fastened to the planar frame of the mounting box, covers wall fasteners for securing the planar frame to the surface of the wall, such that the wall fasteners cannot be accessed while the cover plate is secured.
Stenberg teaches a cover (10) which covers up mounting fasteners and does not allow access to them after being secured and it would be obvious to one of ordinary skill in the art to have used a cover that covers up fasteners for aesthetic reasons.  
	With regards to claims 6 and 11, it has been held that using a suitable material is obvious and Stenberg teaches wherein the cover plate is manufactured from a transparent material resistant to damaging contact acting upon the cover plate.  Using a transparent material that is resistant to damage is suitable for the use of housing an electronic device.  


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. Nimpoeno et al. and in view of United States Patent No. 9083077 to Yahyu et al.
Nimpoeno et al. teaches the basic inventive concept with the exception that it does not specifically show wherein the cover plate is configured to permit a wireless communication device as the wall-mounted apparatus to transmit and receive signals through the cover plate.
Yagyu et al. teaches an electronic device with a transparent cover (13B) which is used to permit a wireless communication device as the wall-mounted apparatus to transmit and receive signals through the cover plate.  It would be obvious to one of ordinary skill in the art to have modified the cover to be able to permit a wireless signal through a cover device for the convenience of not having to remove the cover in order to permit the signal.  


Response to Arguments
	The applicant’s has argued that Nimpeono et al. does not teach a cradle as shown in Claim 1.  It is important to note that in the present application the mounting plate and cradle are both the same element as shown as 105(a).  Nimpeono shows a plate (130) that is in the shape of a cradle.  The response the Drawing Objection are answered in the Drawings section above. 


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227, if the examiner cannot be reached.  The fax machine number for the Technology center is  571-273-8300 (formal amendments) or 571-273-6823 (informal communications only).  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.    


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        8/20/21